Citation Nr: 0003718	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
psychiatric disorder, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veteran's Affairs  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to June 
1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the RO.  

The veteran testified at a hearing at the RO in March 1996.  

In July 1997, the Board remanded the case for additional 
development of the record.  

By rating action in December 1998, the RO assigned a 50 
percent rating for the service-connected dysthymia, effective 
in July 1995.  



FINDING OF FACT

The veteran's service-connected dysthymia is manifested by 
symptoms of anxiety, depression, irritability and avoidance 
of people and produces considerable social and industrial 
impairment; it is not shown to be productive of severe 
occupational and industrial impairment or to result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected dysthymia have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 
including Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9433 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The 
Board concludes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  The history of 
the veteran's disabilities have been reviewed, but the more 
recent evidence is the most relevant to his claims for 
increased ratings.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected dysthymia is currently rated 
as 50 percent disabling effective on July 31, 1995, pursuant 
to the provisions of 38 C.F.R. § 4.130 including Diagnostic 
Code 9433 (1999).  It was previously rated as generalized 
anxiety disorder with depression and tension headaches 
pursuant to the provisions of 38 C.F.R. § 4.132 including 
Diagnostic Code 9400 (1996).  Effective on November 7, 1996, 
38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which 
included new rating criteria for psychiatric disorders.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The general formula for rating mental disorders under the new 
criteria are as follows: a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1999).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9405 (1996).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability. 38 C.F.R. § 4.130 (1996).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record. 38 C.F.R. § 4.129 (1996).  

Considering all the evidence and the old rating criteria of 
Code 9400, the Board finds that no more than considerable 
social and industrial impairment due to the service-connected 
psychiatric disorder is shown and that the requirements for a 
higher rating under the old criteria are not met.  The most 
recent VA examination conducted in May 1998, shows that the 
veteran reported having tension, irritability, anxiety and 
depression.  He indicated that he had spent much of his time 
sleeping and avoided people.  It was noted he retired from 
the Post Office in 1996.  The veteran reported passive 
intermittent suicidal ideation without active intent over the 
years.  At the time of the examination, the veteran's mood 
was tense and his affect appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  Memory was 
good.  Insight and judgment were adequate.  The examiner 
concluded that the Global Assessment of Functioning Scale was 
50, which was reported to indicate serious symptoms of having 
no friends and being unable to keep a job.  It was noted by 
the examiner that the veteran had occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  The examiner concluded the Global Assessment 
of Functioning equated to a rating of 50.  

The evidence has been interpreted to show that symptoms of 
service-connected dysthymia cause no more than considerable 
occupational and social impairment with deficiencies in most 
areas of mental functioning, reduced reliability and 
productivity pertaining to employment and inability to 
establish and maintain effective relationships and warrant to 
assignment of rating of 50 percent.  The Board finds that the 
evidence does not demonstrate that the veteran is 
experiencing severe occupation and social impairment required 
for the assignment of a higher rating under the old criteria.  

Regarding the new rating criteria, the Board notes that there 
is no evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  That is, the veteran has not exhibited the 
symptomatology required for the assignment of a 70 percent 
rating or higher under this criteria.  

Therefore, the Board finds that an increased rating is not 
warranted for the service-connected dysthymia.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

An increased rating for service-connected dysthymia is 
denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

